IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-45,883-26 & WR-45,883-27


                         EX PARTE KEVIN ALTHOUSE, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                    CAUSE NOS. W98-54179-R(J) & W98-54103-R(J)
               IN THE 265TH DISTRICT COURT FROM DALLAS COUNTY


       Per curiam.


                                            ORDER

       Applicant was convicted of theft and aggravated assault and sentenced to twenty-five years’

imprisonment in each cause. Applicant filed these applications for writs of habeas corpus in the

county of conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       We have previously dismissed multiple subsequent applications in these cause numbers. See

TEX . CODE CRIM . PROC. art. 11.07, § 4. It is obvious from the record that Applicant continues to

raise grounds that were previously rejected on the merits or that should have been raised in previous

applications. We hold that Applicant has abused the writ and filed a frivolous lawsuit. See Ex parte
                                                                                                  2

Jones, 97 S.W.3d 586 (Tex. Crim. App. 2003); TEX . GOV ’T CODE § 498.0045(a-1). Should

Applicant file future habeas applications in these cause numbers, we will not consider the merits of

his applications unless he shows that the factual or legal basis of his grounds was unavailable in a

previously filed application. These applications are dismissed.

       Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Filed: May 19, 2021
Do not publish